Citation Nr: 0526163	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-03 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Type II 
diabetes mellitus, with diabetic retinopathy and cataracts, 
and erectile dysfunction status post penile implant, 
currently evaluated as 20 percent disabling.    

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected Type II diabetes mellitus.  

3.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
Type II diabetes mellitus with an evaluation of 20 percent, 
effective May 8, 2001.  Service connection for hypertension 
and entitlement to special monthly compensation based on the 
loss of use of a creative organ were both denied.  

In June 2005, a video conference hearing was held before the 
undersigned Veterans Law Judge.  At that time, additional 
evidence was submitted by the veteran.  It is noted these 
records were accompanied by a waiver of RO consideration.       

The issue of entitlement to service connection for 
hypertension, as secondary to the service-connected Type II 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires insulin, but the objective evidence does not show 
that the disability requires regulation of activities, or 
that the veteran suffers from hypoglycemic reactions 
requiring at least one or two hospitalizations per year or at 
least twice a month visits to a diabetic care provider.

2.  The evidence of record does not demonstrate that the 
veteran has lost the use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2004).  

2.  The need for special monthly compensation based on loss 
of use of a creative organ is not established.  38 U.S.C.A. § 
1114 (West 2002); 38 C.F.R. § 3.350 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions, including testimony provided at a June 
2005 video conference hearing; VA treatment records; and 
multiple VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

			        I.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

				A.  Diabetes Mellitus

The veteran currently has a 20 percent disability rating for 
his service-connected diabetes mellitus.  

Under Diagnostic Code (DC) 7913, a 20 percent evaluation for 
diabetes mellitus requires insulin and a restricted diet; or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent evaluation is appropriate for 
diabetes mellitus that requires insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
a year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is warranted 
for diabetes mellitus that requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations a year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

The relevant medical evidence includes multiple VA treatment 
records noting the veteran's reports of hypoglycemic 
episodes.  Additionally, VA treatment records, including an 
August 2000 endocrinology general note, stated that the 
veteran had retinopathy, status post laser treatment.  A 
January 2001 VA progress note stated that the veteran had 
never had a severe episode of hypoglycemia.  

A May 8, 2002 VA Agent Orange progress note stated that 
impotence was diagnosed in 1992 and that he had a penile 
implant in 1996.  It was noted that the veteran denied color 
or odor, dribbling, dysuria, decrease in force of stream, 
frequency, hematuria, hesitancy, incontinence, nocturia, 
oliguria, polyuria, retention, suprapubic/flank pain, and 
urgency.  The veteran further denied discharge, lesions, pain 
or masses, and sexual difficulties.  In this regard, the 
examiner noted upon examination that the veteran had normal 
male genitalia.  There were no lesions and no penile 
discharge.  He had descended testicles bilaterally, without 
edema, masses, or tenderness.  There were no skin lesions.  

A May 31, 2002 VA diabetes clinic note stated that the 
veteran had retinopathy status post bilateral laser 
treatment, which was stated to be stable.  It was also noted 
that he had erectile dysfunction and was status post penile 
implant.  

A November 2002 letter from the Miami VA Medical Center 
stated that his Agent Orange examination revealed that the 
veteran suffers from diabetes mellitus Type II requiring 
insulin.  It also stated that he had, inter alia, 
hypertension and impotence.  

A June 2003 VA ophthalmological examination report noted that 
the veteran's vision had remained stable.  It was noted that 
the veteran gave a history of two laser sessions in both eyes 
about seven years prior.  The veteran's visual acuity with 
current correction was 20/25 in the right eye and 20/20 in 
the left eye.  The diagnoses were mild background diabetic 
retinopathy, both eyes, early cataracts, both eyes, and 
evidence of macular laser, left eye.  

A June 2003 VA neurology/internal medicine examination report 
stated that fundoscopy revealed evidence of previous laser 
surgeries to both retina, which the examiner stated validated 
the diagnosis of diabetic retinopathy.  The impression was 
diabetes mellitus, Type II, hypertension, essential in 
etiology, diabetic retinopathy, and erectile dysfunction, 
status post penile implant, secondary to diabetes mellitus, 
Type II.  

An August 2003 VA endocrinology general note stated that the 
veteran complained of hypoglycemic events about once per 
week.  It was stated that the previous night was the only 
time that a hypoglycemic event woke him up.  The examiner 
listed an assessment of diabetes/insulin-resistance, with 
associated hypertension, which was well-controlled on current 
regimen.  It was stated that there was no nephropathy but 
mild neuropathy was noted.  Hypoglycemic events were also 
assessed.  

A June 2004 VA diabetes mellitus examination report noted 
that the claims folder had been reviewed.  It was reported 
that the veteran occasionally had mild hypoglycemic episodes.  
It was stated that the veteran denied any paresthesia of the 
extremities to suggest a peripheral neuropathy.  It was 
reported that a microalbumin-creatinine ratio of 4.42 
recorded on December 9, 2003, was within normal limits and it 
was stated that, therefore, it was unlikely that the veteran 
had a diabetic nephropathy.  The impression was diabetes 
mellitus Type II, hypertension, likely essential in etiology, 
and erectile dysfunction, likely secondary to diabetes 
mellitus Type II.  

A July 2004 VA eye examination report noted that the veteran 
had not had any recent visual fluctuations and that he was 
not currently taking any eye medications.  The visual acuity 
with his current correction was 20/25, bilaterally.  The near 
acuity was also 20/25 in both eyes.  The impression was mild 
to moderate background diabetic retinopathy in both eyes, and 
nuclear cataracts in both eyes.  

A January 26, 2005 VA progress note reported that the veteran 
stated he had not noticed hypoglycemic episodes, but he did 
report hypoglycemic episodes in a February 4, 2005 VA 
progress note.  A February 15, 2005 addendum to a VA progress 
note stated that it was to be recommended to the veteran not 
to drive until his hypoglycemic episodes significantly 
reduced.  A February 22, 2005 VA consultation sheet noted 
that the veteran had continuous episodes of hypoglycemia, 
with one documented on labs in January 2005.  

Finally, the veteran testified at the June 2005 video 
conference hearing that he was restricted in his driving 
because of his hypoglycemic episodes and that such has caused 
him to lose business.  He reported being a real estate 
broker.  At the hearing, the veteran was asked whether his 
doctors had restricted him in his physical activities, other 
than the reduction in his driving abilities.  He responded in 
the negative.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
While the evidence of record above demonstrates that his 
diabetes mellitus requires insulin, and that his driving is 
restricted due to hypoglycemic episodes, the evidence does 
not show that the veteran requires a "regulation of 
activities" as defined in DC 7913 as "avoidance of 
strenuous occupational and recreational activities."  In 
fact, multiple VA treatment records show that he walks daily 
and works out with light weights.  Although it is not 
necessary to meet all of the rating criteria included in the 
higher rating, the regulation of activities is the primary 
characteristic distinguishing ratings greater than the 20 
percent evaluation under DC 7913.  38 C.F.R. § 4.21.  

The evidence does not show that the veteran has been in 
ketoacidosis and a detailed review of the medical evidence 
does not show that the veteran suffers from hypoglycemic 
reactions requiring at least one or two hospitalizations per 
year or at least twice a month visits to a diabetic care 
provider.  Accordingly, the veteran's claim must be denied.      

It is recognized that at some point, the veteran may be 
entitled to greater compensation for this disorder.  However, 
at this time, he does not meet the requirements for an 
increased evaluation. 

The Board has also considered that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 
7913, Note (1).  In this regard, the Board notes that the 
veteran has been diagnosed with diabetic retinopathy and 
cataracts, and erectile dysfunction, status post penile 
implant, for which he does not receive separate disability 
ratings.    
 
Diabetic retinopathy may be rated by analogy to retinitis 
under DC 6006.  See 38 C.F.R. § 4.20.  Chronic retinitis is 
evaluated from 10 percent to 100 percent on the basis of 
resulting impairment of visual acuity or visual field loss, 
pain, rest requirements, or episodic incapacity.  An 
additional 10 percent is combined during the continuance of 
active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6006.  

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  Corrected visual acuity of 
20/50 (6/15) in one eye warrants a 10 percent evaluation when 
corrected visual acuity in the other eye is 20/40 (6/12).  38 
C.F.R. § 4.84a, DC 6079.  The best distant vision obtainable 
after best correction by glasses is the basis of rating 
visual acuity.  38 C.F.R. § 4.75 (2004).  

The July 2004 VA eye examination report noted that visual 
acuity with his current correction was 20/25, bilaterally.  
The near acuity was also 20/25 in both eyes.  There is no 
showing in the record of entitlement to a compensable 
evaluation for impairment of visual acuity or loss of visual 
fields under DC 6006.  The Board also notes that the July 
2004 VA eye examination report listed an impression of 
nuclear cataracts in both eyes.  The regulations direct that 
cataracts preoperatively be rated on impairment of vision and 
postoperatively on impairment of vision and aphakia.  Here, 
the evidence does not show aphakia and, as described above, 
the veteran is not entitled to a compensable evaluation for 
impairment of visual acuity or loss of visual fields.       

As for the veteran's erectile dysfunction, DC 7522 [penis, 
deformity with loss of erectile power] provides a 20 percent 
disability rating.  See 38 C.F.R. § 4.115b, DC 7522 (2004).  
Under DC 7520, a 30 percent rating is warranted where there 
has been removal of half or more of the penis.    

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

In this case, the veteran has been diagnosed with erectile 
dysfunction and impotence.  While no diagnostic code 
specifically addresses the diagnoses of "erectile 
dysfunction" or "impotence," DC 7522 does address loss of 
erectile power.  

The record shows that the veteran has a penile implant.  He 
testified in the June 2005 video conference hearing that 
there were no physical problems but that, following the 
penile implant, the length of his penis, erect, decreased 
from 6 1/2 inches to 4 1/2 inches.    

Based on the foregoing, the Board finds that a compensable 
evaluation for his erectile dysfunction, status post penile 
implant, is not warranted.  The veteran has not alleged, and 
the evidence does not show, that he suffers from a loss of 
erectile power.  Additionally, although he testified that 
length of his penis, erect, decreased following the penile 
implant, the evidence does not show that there has been 
removal of half or more of his penis.  Accordingly, a 
compensable evaluation for the veteran's erectile 
dysfunction, status post penile implant, is not warranted.     

The Board therefore concludes that the preponderance of the 
evidence is against the claim for an increased evaluation for 
diabetes mellitus.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

B.  Special Monthly Compensation 

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a) (2004).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i) (2004).

Section 1114(k) of title 38, United States Code, authorizes a 
special rate of compensation for the disabilities specified 
in that provision.  Neither section 1114(k) nor VA's general 
rulemaking authority, 38 U.S.C. § 501(a), delegates to VA 
authority to recognize by rulemaking additional injuries or 
conditions not specified in section 1114(k) for which the 
special rate of compensation will be paid.  See VAOGCPREC 2- 
2000.  

The veteran's erectile dysfunction is contemplated in his 
service-connected diabetes mellitus disability rating, as is 
evidenced by the July 2003 rating decision.  Furthermore, the 
evidence shows that the veteran has a penile implant.  He 
testified in the June 2005 video conference hearing that, 
following the penile implant, the length of his penis, erect, 
decreased from 6 1/2 inches to 4 1/2 inches.  However, he stated 
that there were no physical problems.  

The Board can identify no medical evidence establishing any 
of the conditions enumerated under 38 C.F.R. § 
3.350(a)(1)(i).  The evidence does not show the acquired 
absence of either testicle or other creative organ.  Nor does 
the evidence show atrophy of either testicle, alteration in 
the consistency of either testicle, or the absence of 
spermatozoa in either testicle.  A May 8, 2002 VA Agent 
Orange progress note stated that impotence was diagnosed in 
1992 and that he had a penile implant in 1996.  It was noted 
that the veteran denied color or odor, dribbling, dysuria, 
decrease in force of stream, frequency, hematuria, hesitancy, 
incontinence, nocturia, oliguria, polyuria, retention, 
suprapubic/flank pain, and urgency.  The veteran further 
denied discharge, lesions, pain or masses, and sexual 
difficulties.  In this regard, the examiner noted upon 
examination that the veteran had normal male genitalia.  
There were no lesions and no penile discharge.  He had 
descended testicles bilaterally, without edema, masses, or 
tenderness.  There were no skin lesions.  

The veteran does not in fact contend that any of the 
enumerated conditions are met.  His contention is that the 
size of his penis, erect, decreased in size following the 
penile implant.  This does not satisfy the specific and 
unambiguous requirements for special monthly compensation.  
When terms of a regulation are unambiguous, "no further 
inquiry is usually required."  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002), citing Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).  Accordingly, the appeal is denied.   

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a September 2003 letter stated 
that VA needed evidence of increased severity for those 
disabilities for which the veteran is seeking an increased 
evaluation.  The letter also stated that VA needed evidence 
showing that there was a loss of use of a creative organ.  
Moreover, the February 2004 statement of the case (SOC) 
listed the rating criteria under DC 7913 and, additionally, 
listed 38 U.S.C.A. § 1114(k).     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the September 2003 letter, as well as a May 2003 
letter, informed the veteran that VA was responsible for 
getting VA examination reports and VA treatment reports.  The 
letter also stated that VA would make reasonable efforts to 
help him get any evidence he informed VA of, provided that he 
completed any necessary releases for such evidence and a 
valid current address.  
  
In addition, the February 2004 SOC reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help him to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically request that the veteran send VA all 
records pertinent to his claimed conditions, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For 
instance, the February 2004 SOC included the language of 
38 C.F.R. § 3.159(b)(1), from which the Court obtained the 
fourth notice element.  Thus, the VCAA notices, combined with 
the February 2004 SOC, clearly comply with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for Type II diabetes mellitus, with 
diabetic retinopathy and cataracts, and erectile dysfunction 
status post penile implant, is denied. 

Special monthly compensation for loss of use of a creative 
organ is denied.


REMAND

Initially, the Board reiterates that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Here, the veteran has not been issued a VCAA letter regarding 
the issue of entitlement to service connection for 
hypertension, as secondary to the service-connected Type II 
diabetes mellitus, which properly informed him of the 
evidence needed to establish entitlement to service 
connection either on a direct or secondary basis.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claims under the legislative changes contained in 
the Veterans Claims Assistance Act and insure compliance with 
that legislation with respect to both the duty to assist and 
the duty to notify.  

The Board notes that the issue of service connection for 
hypertension, as secondary to the service-connected Type II 
diabetes mellitus, was stated to have been taken as an 
inferred issue in the July 2003 rating decision.     

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

June 2003 and June 2004 VA examination reports indicated that 
the veteran's hypertension was essential in etiology.  
However, an August 2003 VA endocrinology general note listed 
an assessment of diabetes/insulin-resistance, with associated 
hypertension.  Neither of the aforementioned VA examination 
reports includes an opinion regarding whether the veteran's 
hypertension has been aggravated by his service-connected 
Type II diabetes mellitus.  As such, the Board has determined 
that the veteran should be afforded a VA examination in which 
the examiner is directed to render an opinion as to the 
probable etiology of the veteran's hypertension, to 
specifically include whether his hypertension was either 
caused by, or aggravated by, his service-connected Type II 
diabetes mellitus.  
    
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).  The RO 
is specifically directed to issue the 
veteran a letter informing him of the 
evidence necessary to establish 
entitlement to service connection for 
hypertension, as secondary to the 
service-connected Type II diabetes 
mellitus on both a direct and secondary 
basis, as well as informing the veteran 
of VA's statutory duty to assist the 
veteran under the VCAA.  In this regard, 
the RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Schedule the veteran for a VA 
examination in order to determine the 
probable etiology of his hypertension.  
All indicated tests should be conducted.  
The examiner is directed to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that 1) the veteran's hypertension 
is related to his military service or, 2) 
his hypertension was (a) caused by his 
service-connected Type II diabetes 
mellitus and, if not directly caused, (b) 
aggravated by the service-connected Type 
II diabetes mellitus.  The claims folder 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


